Citation Nr: 1642715	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  07-03 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased evaluation on an extraschedular basis for service-connected right knee disabilities. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1983 to November 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and a March 2006 rating decision of RO in Denver, Colorado.

In August 2009, the Board granted an increased disability evaluation of 20 percent for degenerative changes of the right knee based on limitation of motion from March 29, 2005, through October 24, 2005, and from May 27, 2008.  The Board also denied the claim of entitlement to a disability evaluation in excess of 20 percent based on anterior cruciate ligament tears of the right knee based on instability.  The Veteran did not appeal the August 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court), as such the decision for the schedular evaluations for the right knee disabilities is final.  The Board also remanded the matter of a 38 C.F.R. § 3.321(b)(1) extraschedular evaluation for the right knee disabilities in the August 2009 decision.  This matter was subsequently remanded by the Board for further development.  Thereafter, in August 2014, the Board denied the Veteran's claim.  He appealed, and in a February 2016 Memorandum Decision, the Court set aside the Board's decision and remanded the matter for further consideration.  

The Veteran testified at hearings at the RO in Denver, Colorado in April 2009 and in August 2012 before Veterans Law Judges that are no longer employed by the Board.  The claims file contains written transcripts of the hearings.  In correspondence receive May 2016, the Veteran declined the opportunity for an additional hearing with regard to this issue.

The Board acknowledges that the issues of entitlement to an increased rating for a left knee scar, left knee strain and major depressive disorder and entitlement to a total disability rating by reason of individual unemployability (TDIU) have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues, particularly in regard to scheduling a requested Board hearing.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the issues of entitlement to an increased rating for a left knee scar, left knee strain, major depressive disorder, and entitlement to a TDIU have not been certified to the Board.  In correspondence received August 2016, the Veteran through his representative has asserted that he is entitled to an extraschedular rating for the right knee disabilities in combination with his other service-connected disabilities.  In light of the holding in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), that VA must consider the collective impact of the veteran's disabilities in performing an extraschedular analysis, the issue of entitlement to an increased evaluation on an extraschedular basis for service-connected right knee disabilities must be delayed as it is inextricably intertwined with the pending claims identified above.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  Any development concerning the pending issues could potentially be relevant in the application of the extraschedular analysis.

Accordingly, the case is REMANDED for the following action:

Following any development associated with the issues of entitlement to an increased rating for a left knee scar, left knee strain, major depressive disorder, and entitlement to a TDIU, to include scheduling a Board hearing, readjudicate the claim of entitlement to an increased evaluation on an extraschedular basis for service-connected right knee disabilities.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




